DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/21/2021 has been entered.  Claims 2-7, 13, 15, 17, 19-30, and 53-57 remain pending.  Claims 13, 17, 19, and 16-30 were previously withdrawn.
	The previous rejection of claims 1, 3-7, 15, 20-25, and 53-57 (which should have been claims 2-7, 15, 20-25, and 53-57) under 35 USC 103 as being unpatentable over Qiu et al. (US 2011/0311826 A1) is withdrawn in light of Applicant’s amendment.
	
Claim Objections
Claims 2-7, 15, 20-25, and 53-57 are objected to because of the following informalities: the subscripts in the structures of (A1), (A2), (C1), (C2), (E1), and (E2) in claim 2 are not clear.  Appropriate correction is required.
Claims 2-7, 15, 20-25, and 53-57 are objected to because of the following informalities:  on the last line of claim 2, it appears in the formula “Si” should be “C” since the only formulas with k2, l2, m2, and n2 are (E1) and (E2).  Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 2-7, 15, 20-25, and 53-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 5-24, 26, 28-31, 33-36, 38-42, 44-47, and 49-54 of copending Application No. 15/501,901 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a similar surface-treating agent wherein the fluorinated compounds include (A1), (A2), (C1), (C2) among other formulas which is obvious over the instant claims .  It would have been obvious to one of ordinary skill in the art to select any these formulas as a surface treating agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) It is acknowledged that Applicant requests to hold the provisional double patenting rejection in abeyance until the provisional obviousness-type double patenting rejection is the only rejection remaining in one of the present application and copending application No. 15/501,901.  The obviousness-type double patenting rejection will be withdrawn if and when all the requirements are met.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767